7/26/2024 Case 4:21-mj-01612 Document SPitturdibedl BrwOayBy4a1 in TXSD Page 1 of 6

https://usafx.app.box.com/file/8376167 12128

 
7/26/2021 Case '4:21-mj-01612 Document 5Pitturé5ibedl BewOay 27821 in TXSD Page 2 of 6

 

https://usafx.app.box.com/file/8376 16712128

3/3
7/26/2021 Case 4:21-mj-01612 Document Pidurd+ pea) envdtet/AG1 in TXSD Page 3 of 6

 

https://usafx.app.box.com/file/837614882231

 

 

1
Case 4:21-mj-01612 Document SidureFjend lfewerd2y B24 in TXSD Page 4 of 6

7126/2021

0:30:15

 

EXHIBIT

fs
i: E
ff

https://usafx.app.box.com/file/8376 15654772

 

 

1
7/26/2024 Case 4:21-mj-01612 Document Sidture=4lerd ihiaveeAdy Red in TXSD Page 5 of 6

HOHOANY-5216209 UNCLASSIFIED EOC Service Desk 202-324:1500
@ CeaGstenzy x | @ Uptoad Succes | @ Arden Take Xx | @) @o+)emacers x BB O257-AFO ers x Rd 4d urvesd)-) K | @ YourActourt x | Wo) #racein x | © ChacsinWu x | W AustafanEs x | - a x
> © @ seditionbunters.org/mpd-macerinblack/?fodid = hwAR 10qKVcH TEQ-dhMWWGLTIPGQIH Ms Twanbeum tSe9Sy cB 20K ICKUGOghIO-1 vO Qe i

 

 

Actcmotre 4 Interior Accessories + Safety * Escape Toots

 

 

 

@ 2021SACHyerSLpst on Show all =X

£ Type here to search

 

EXHIBIT

Ie

=
8
8
3

 

https://usafx.app.box.com/file/837620302932 1/4
7/26/2021 Case 4:21-mj-01612 Document SidureHiled iGaveréddy Aad in TXSD Page 6 of 6

\F Share ® Copylnk + Down'osd ( Copyto D Version history fol3 Net > &

Psa Ae ~0500
Say 3 X603' ro.

i

 

 

ors > Ww) 2 028 |

https://usafx.app.box.com/file/837618508322

 

1M
